Title: To James Madison from David Jameson, 16 August 1780
From: Jameson, David
To: Madison, James



Dr Sir
Richmond Aug 16th. 1780

I wrote to you the 12t. or 13t. by a private hand, since which I am favoured with yours of the 1st. I acquainted you with the reason of my silence for sometime past and mentioned to you that the £20,000 for which I had taken out a wart. was sent by Col Bland for the Virga Delegates By a letter from the French Minister to the Govr. I find reason to expect that Court will give us further aid. I am sorry the whole force intended for No. America had not come out at the same time. I fear the British are so reinforced as to prevent the Ships at Rhode Island doing us the service we hoped and should a few Ships be sent from France they may be intercepted by Greaves
The two Millions now making is paid away as fast as it is Signed—was the whole now done it would not carry us beyond the end of this month. Much of it goes for Continental purposes. What we are to do when this is gone I really do not know. I think we shall be in a miserable situation, for I believe most of the tax to be collected in next Month, will be paid off by Certificates given for Waggons, Horses, provs. Rum, Salt &c &c &c impressed and siezed
By Letters from our Southern Army (on Pee dee) under date from the 3d to the 8t. Inst. We are informed that the Enemy have evacuated their posts on Pee dee, & Lynch’s Creek and were retreating to Cambden Col Armand & Col Porterfield hung on their Rear—had taken some of their Sick, two Waggons & Teams, and a large Medicine Chest. It is supposed Ld. Cornwallis is gone to Savanah, that Ld Rawden commands at their princ. post Cambden, and that he has there no very considerable force
Have you recd. quantities of Clothing through the Interest of Mr Gerard? I believe I did not tell you we some time ago entered into Contract with Mr Francy. He is to furnish us with Clothing &c &c. against the next Spring at 7/. Sterl for Tobo. deld. here
   he is to deliver the Goods here free of cost or damage & receive Tobo. in payment on their arrival at 7/ Sterl. PCt—Livre 10½d Sterl.

I am Dr Sir Yr afft. hb. Sert
David Jameson
 